                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

In re:                                                       Case No. 20-41158

SHERRIE JOHNSON,                                             Chapter 13

                Debtor.                                      Judge Thomas J. Tucker
                                       /

                                 ORDER DISMISSING CASE

        On January 28, 2020, the Debtor filed a voluntary petition for relief under Chapter 13,
commencing this case, and the Debtor also filed, among other documents, a “Certificate of
Counseling” (Docket # 4), which states that on June 15, 2019, the Debtor received “an individual
[or group] briefing that complied with the provisions of 11 U.S.C. §§ 109(h) and 111.”

       The Debtor is not eligible to be a debtor in this case under 11 U.S.C. § 109(h)(1). That
provision provides in relevant part, that

                an individual may not be a debtor under this title unless such
                individual has, during the 180-day period ending on the date of
                filing the petition by such individual, received from an approved
                nonprofit budget and credit counseling agency described in section
                111(a) an individual or group briefing (including a briefing
                conducted by telephone or on the Internet) that outlined the
                opportunities for available credit counseling and assisted such
                individual in performing a related budget analysis.

        The Debtor did not receive the required credit counseling briefing during the 180-day
period ending on the date of the filing of her petition. The Debtor received the credit counseling
briefing 227 days before her petition was filed.

         Accordingly,

         IT IS ORDERED that this case is dismissed.


Signed on January 31, 2020




   20-41158-tjt     Doc 14     Filed 01/31/20    Entered 01/31/20 16:04:24         Page 1 of 1
